Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Oyamada et al. (U. S. Patent 6,565,356).
The courts have generally held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not does not differentiate the claimed apparatus satisfying the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).   
Regarding claim 1, Oyamada et al. discloses a (nut) filing tool comprising a body 10 and a and a diamond tipped file 20 (cutting section coated with diamond particles), wherein the diamond tipped file has a rounded surface (as shown in figure 1). 
Regarding claim 2, Oyamada et al. discloses the nut filing tool of claim 1, wherein the diamond tipped file is disposed at one end of the body (as shown in figure 1).

Regarding claim 4, Oyamada et al. discloses the nut filing tool of claim 1, wherein the body comprises steel (shaft 3).
Regarding claim 5, Oyamada et al. discloses the nut filing tool of claim 1, wherein the body further comprises a rod shape and an initial circumference (as shown in figure 1).
Claims 8 is rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Berg (U. S. Patent Publication 2018/0061378).
Regarding claim 8, Berg da a nut of a stringed instrument comprising at least one slot comprising a circular bottom (as shown in figure 2A). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6 is rejected under 35 U.S.C. 103 as being unpatentable over Oyamada.
(1) Regarding claim 6, Oyamada et al. discloses the nut filing tool of claim 1 
(2) Oyamada et al. does not teach the full range wherein the circumference of the diamond tipped file comprises a diameter of from 0.013 inches to 0.056 inches.
(3) Oyamada et al. teaches a range in mm converting to about 0.0196 to 0.0335 inch.  The courts have generally that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In the case of musical instruments, the range of sizes of strings used on the nut of a stringed instrument are known, and it is easy to look up the sizes one would need.
(4) The filing tool by Oyamada et al. may be modified wherein the range of diameter is from 0.013 inches to 0.056 inches.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Oyamada et al. and Goldstein et al. (U. S. Patent 4,830,615).
(1) Regarding claim 7, Oyamada et al. discloses the nut filing tool of claim 1. 
(2) Oyamada et al. wherein the circumference of the diamond tipped file is greater than the initial circumference.
(3) Goldstein et al. teaches a related tipped file wherein the tip circumference of the tip is greater than the initial circumference of the body (as shown in figure 1). 
(4) In view of a combination of Oyamada et al. and Goldstein et. the circumference of the diamond tipped file is greater than the initial circumference.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the shape change would be an obvious matter of substituting one known shape with another and yield equivalent results. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Berg. 
(1) Regarding claim 9, Berg discloses the nut of a stringed instrument according to claim 8 and the multiple guitar string slots are configured to engage guitar strings. 
(2) Berg does not teach wherein the slot has an opening of from 0.013 inches to 0.056 inches.
(3) It is known to size the slots in the nut of the stringed musical instrument, according to size just a bit greater than the size of the strings.  The sizes are widely published with the packaging for the strings. It is obvious to size each slot individually for the general range of the size of strings one plans to use. The range from 0.013 inches to 0.056 inches accommodates a wide range of instruments, including guitar strings.
(4) The nut of the stringed instrument by Berg may be further specified wherein the slot has an opening of from 0.013 inches to 0.056 inches.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that it would be obvious to specify the size range of the slots to cover the strings sizes of the available strings, for the particular instrument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        April 1, 2021